DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because element 20 in Fig.2 contains the recitation “Canagement”.  The Figure should recite Management. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cour (2007/0222411).
Claim 21: Cour teaches a power supply device (Fig.1), comprising: a solar panel (source) (Par.17); a storage battery (16) (Par.30); a charging management circuitry (13-15) (Par.19-20); a control circuitry (17) (Par.21); and a voltage-stabilized circuitry (12) (Par.18); wherein the positive electrode of the solar panel (source), an input terminal of the charging management circuitry (13-15), and a first input terminal of the voltage-stabilized circuitry (12) are interconnected (Fig.1); an output terminal of the charging management circuitry, the positive electrode of the storage battery, and a second input terminal of the voltage-stabilized circuitry (22) are interconnected (Par.41) (Fig.2); an output terminal of the voltage-stabilized circuitry (12/22) is connected to a power supply terminal of the control circuitry (Par.18); and a first control terminal of the control circuitry (17) is connected to a controlled terminal of the charging management circuitry (Par.21); the voltage-stabilized circuitry (12/22) is configured for voltage stabilizing of electric energy output from the solar panel (source) or from the storage battery (16), and to output working power to the control circuitry (17) (Par.18 and 41); the control circuitry (17) is configured to control a working state of the charging management circuitry, .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cour (2007/0222411) as applied to claim 21 above, and further in view of Yoshikuni et al. (2012/0080952).
Claim 22: Cour teaches the limitations of claim 21 as disclosed above. Cour   does not explicitly teach further comprising a solar panel voltage collecting circuitry, wherein an input terminal of the solar panel voltage collecting circuitry is connected to the positive electrode of the solar panel, and an output terminal of the solar panel voltage collecting circuitry is connected to a first input terminal of the control Page 2 of 10Docket No. C6143-017circuitry. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yoshikuni in the system of Cour to have had controlled the supply of power from the solar panel based on whether the voltage of the solar panel is above or below a threshold (Par.30).
Claim 28: Cour teaches the limitations of claim 21 as disclosed above. Cour  does not explicitly teach comprising a storage battery voltage collecting circuitry, an input terminal of the storage battery voltage collecting circuitry is connected to the positive electrode of the storage battery, and an output terminal of the storage battery voltage collecting circuitry is connected to a second input terminal of the control circuitry.  
Yoshikuni teaches a storage battery voltage collecting circuitry (CMP2), an input terminal of the storage battery voltage collecting circuitry (CMP2) is connected to the positive electrode of the storage battery (30) (Par.60), and an output terminal of the storage battery voltage collecting circuitry (CMP2) is connected to a second input terminal of the control circuitry (LG).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yoshikuni in the system of Cour to have 
Claim 30: Cour teaches the limitations of claim 21 as disclosed above. Cour does not explicitly teach the control circuitry comprises a control chip, a power pin of the control chip is the power supply terminal of the control circuitry, and a first control pin of the control chip is the first control terminal of the control circuit.  
Yoshikuni teaches a control circuitry comprises a control chip, a power pin of the control chip is the power supply terminal of the control circuitry, and a first control pin of the control chip is the first control terminal of the control circuit (Par.30). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yoshikuni in the system of Cour to have had the all the control elements integrated (Par.30) thereby simplifying the system.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over  Cour (2007/0222411) and Nishikawa et al. (2014/0253014).
Claim 31: Cour teaches a power supply device (Fig.1), comprising: a solar panel (source) (Par.17); a storage battery (16) (Par.30); a charging management circuitry (13-15) (Par.19-20); a control circuitry (17) (Par.21); and a voltage-stabilized circuitry (12) (Par.18); wherein the positive electrode of the solar panel (source), an input terminal of the charging management circuitry (13-15), and a first input terminal of the voltage-stabilized circuitry (12) are interconnected (Fig.1); an output terminal of the charging management circuitry, the positive electrode of the storage battery, and a second input terminal of the voltage-stabilized circuitry (22) are interconnected (Par.41) (Fig.2); an output terminal of the voltage-stabilized circuitry (12/22) is connected to a power supply 
Cour does not explicitly teach a discharging management circuitry; and an input terminal of the discharging management circuitry is connected to the positive electrode of the storage battery, an output terminal of the discharging management circuitry is configured to output a load power supply voltage, a controlled terminal of the discharging management circuitry is connected to a second control terminal of the control circuitry, and an adjusted terminal of the discharging management circuitry is connected to an adjusting terminal of the control circuitry.  
Nishikawa discloses a power supply device (Fig.5), comprising: a solar panel (22) (Par.45); a storage battery (41) (Par.49); a discharging management circuitry (44) (Par.49); and an input terminal of the discharging management circuitry (49) is connected to the positive electrode of the storage battery (41), an output terminal of the discharging management circuitry (49) is configured to output a load power supply voltage (Par.51), a controlled terminal of the discharging management circuitry (44) is connected to a terminal of a control circuitry (46) (Fig.5), and an adjusted terminal of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nishikawa in the system of Cour to have had controlled the discharge of electric power (Par.56) from the battery to a load (Par.51).

Claim 33, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cour (2007/0222411) and  Nishikawa et al. (2014/0253014) as applied to claim 31 above, and further in view of Yoshikuni et al. (2012/0080952).
Claim 33: Cour and Nishikawa teach the limitations of claim 31 as disclosed above. Cour does not explicitly teach further comprising a solar panel voltage collecting circuitry, wherein an input terminal of the solar panel voltage collecting circuitry is connected to the positive electrode of the solar panel, and an output terminal of the solar panel voltage collecting circuitry is connected to a first input terminal of the control Page 2 of 10Docket No. C6143-017circuitry. 
Yoshikuni teaches a solar panel voltage collecting circuitry (CMP1), wherein an input terminal of the solar panel voltage collecting circuitry (CMP1) is connected to the positive electrode of a solar panel (20), and an output terminal of the solar panel voltage collecting circuitry is connected to a first input terminal of a control Page 2 of 10Docket No. C6143-017circuitry (LG) (Par.30) (Fig.5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yoshikuni in the system of Cour to have 
Claim 37: Cour and Nishikawa teach the limitations of claim 31 as disclosed above. Cour does not explicitly teach further comprising a storage battery voltage collecting circuitry, an input terminal of the storage battery voltage collecting circuitry is connected to the positive electrode of the storage battery, and an output terminal of the storage battery voltage collecting circuitry is connected to a second input terminal of the control circuitry.  
Yoshikuni teaches a storage battery voltage collecting circuitry (CMP2), an input terminal of the storage battery voltage collecting circuitry (CMP2) is connected to the positive electrode of the storage battery (30) (Par.60), and an output terminal of the storage battery voltage collecting circuitry (CMP2) is connected to a second input terminal of the control circuitry (LG).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yoshikuni in the system of Cour to have had controlled the supply of power from the solar panel based on whether the voltage of the voltage supplied to the battery is above or below a threshold (Par.60).
Claim 39: Cour and Nishikawa teach the limitations of claim 31 as disclosed above. Cour does not explicitly teach the control circuitry comprises a control chip, a power pin of the control chip is the power supply terminal of the control circuitry, and a first control pin of the control chip is the first control terminal of the control circuit.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yoshikuni in the system of Cour to have had the all the control elements integrated (Par.30) thereby simplifying the system.

Allowable Subject Matter
Claims 23-27, 29, 32, 34-36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose alone or in combination:
“ wherein the voltage-stabilized circuitry comprises: a first diode; a second diode; a Zener diode; a first capacitor; a second capacitor; and a first resistor; the anode of the first diode is the first input terminal of the voltage-stabilized circuitry; a second terminal of the first diode is connected to a first terminal of the first resistor; a second terminal of the first resistor, the cathode of the second diode, the cathode of the Zener diode, a first terminal of the first capacitor, and a first terminal of the second capacitor are interconnected and the connection node thereof is the output terminal of the voltage-stabilized circuitry; the anode of the second diode is the second input terminal of the voltage-stabilized circuitry; the anode of the Zener diode, a second terminal of the first capacitor, and a second terminal of the second capacitor are interconnected.”, as disclosed in claim 23. Claim 24 depends from claim 23 and would be allowable for the same reasons as indicated above.

“ the charging management circuitry comprises: a third diode; a fourth diode; a second resistor;  Page 3 of 10Docket No. C6143-017a third resistor; and a switching unit; a first terminal of the second resistor is connected to an input terminal of the switching unit and the connection node thereof is the input terminal of the charging management circuitry; an output terminal of the switching unit, the anode of the third diode, and the anode of the fourth diode are interconnected; the cathode of the third diode is connected to the cathode of the fourth diode and the connection node thereof is the output terminal of the charging management circuitry; a controlled terminal of the switching unit, a second terminal of the second resistor, and a first terminal of the third resistor are interconnected; and a second terminal of the third resistor is the controlled terminal of the charging management circuitry. “, as disclosed in claim 25. Claim 26-27 depend from claim 25 and would be allowable for the same reasons as indicated above.

“ the storage battery voltage collecting circuitry comprises: an eighth resistor; a ninth resistor; and a fourth capacitor; a first terminal of the eighth resistor is the input terminal of the storage battery voltage collecting circuitry, a second terminal of the eighth resistor, a first terminal of the ninth resistor, and a first terminal of the fourth capacitor are interconnected and the connection node thereof is the output terminal of the storage battery voltage collecting circuitry; and a second terminal of the ninth resistor and a second terminal of the fourth capacitor are both grounded.”, as disclosed in claimed 29. 


“the discharging management circuitry comprises: a tenth resistor; an eleventh resistor; a twelfth resistor; a thirteenth resistor; a fourteenth resistor; a fifteenth resistor; a first transistor; a second transistor; and a third transistor; wherein a first terminal of the tenth resistor, a first terminal of the eleventh resistor, an positive electrode of a load, and the positive electrode of the storage battery are interconnected; a second terminal of the tenth resistor, a second terminal of the twelfth resistor, and a controlled terminal of the first transistor are interconnected; a first terminal of the twelfth Page 6 of 10Docket No. C6143-017resistor is the controlled terminal of the discharging management circuitry; a second terminal of the eleventh resistor is coupled to an input terminal of the first transistor; an output terminal of the first transistor, a second terminal of the fifteenth resistor, a first terminal of the second transistor, and a first terminal of the third transistor are interconnected; a first terminal of the fifteenth resistor is coupled to the positive electrode of the load; a controlled terminal of the second transistor, a second terminal of the thirteenth resistor, a first terminal of the fourteenth resistor, and a controlled terminal of the third transistor are interconnected; a first terminal of the thirteenth resistor is the adjusted terminal of the discharging management circuitry; and a second terminal of the fourteenth resistor, an output terminal of the second transistor, and an output terminal of the third transistor are all grounded. “, as disclosed in claim 32.

“the voltage-stabilized circuitry comprises: a first diode; a second diode; a Zener diode; a first capacitor; a second capacitor; and a first resistor; the anode of the first diode is the first input terminal of the voltage-stabilized circuitry; a second terminal of the first diode is connected to a first terminal of the first resistor; a second terminal of the first resistor, the cathode of the second diode, the cathode of the Zener diode, a first terminal of the first capacitor, and a first terminal of the second capacitor are interconnected and the connection node thereof is the output terminal of the voltage-stabilized circuitry; the Page 7 of 10Docket No. C6143-017 anode of the second diode is the second input terminal of the voltage-stabilized circuitry; the anode of the Zener diode, a second terminal of the first capacitor, and a second terminal of the second capacitor are interconnected.”, as disclosed in claim 34.

“the charging management circuitry comprises: a third diode; a fourth diode; a second resistor; a third resistor; and a switching unit; a first terminal of the second resistor is connected to an input terminal of the switching unit and the connection node thereof is the input terminal of the charging management circuitry; an output terminal of the switching unit, the anode of the third diode, and the anode of the fourth diode are interconnected; the cathode of the third diode is connected to the cathode of the fourth diode and the connection node thereof is the output terminal of the charging management circuitry; a controlled terminal of the switching unit, a second terminal of the second resistor, and a first terminal of the third resistor are interconnected; and a second terminal of the third resistor is the controlled terminal of the charging management circuitry.”, as disclosed in claim 35. Claim 36 depends from claim 35 and would be allowable for the same reasons as indicated above.

“ the storage battery voltage collecting circuitry comprises: an eighth resistor; a ninth resistor; and a fourth capacitor; a first terminal of the eighth resistor is the input terminal of the storage battery voltage collecting circuitry, a second terminal of the eighth resistor, a first terminal of the ninth resistor, and a first terminal of the fourth capacitor are interconnected and the connection node thereof is the output terminal of the storage battery voltage collecting circuitry; and a second terminal of the ninth resistor and a second terminal of the fourth capacitor are both grounded. “, as disclosed in claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859        

/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859
February 18, 2021